Citation Nr: 0910182	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-03 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of overpayment of compensation 
benefits in the amount of $3,510.53.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to March 
1994 and from February 2003 to December 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 decision by the 
Committee on Waivers and Compromises of the Debt Management 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

Procedural history

In a June 2004 decision, the RO terminated the Veteran's 
compensation benefits effective February 8, 2003 due to the 
Veteran returning to active duty on that date.  This 
termination created an overpayment of compensation benefits 
in the amount of $3,510.53.  In November 2004, the Committee 
on Waivers and Compromises at the VA RO denied a waiver of 
overpayment of compensation benefits in the amount of 
$3,510.53.  The Veteran perfected an appeal of that denial. 

The Veteran testified at a hearing held at the RO before the 
chairman of the Committee on Waivers and Compromises in 
September 2005, a transcript of which has been associated 
with the Veteran's claims file.

In a June 2006 VA Form 9, the Veteran requested a Travel 
Board hearing.  In August 2007, the Veteran without good 
cause failed to report for a scheduled Travel Board hearing 
at the RO.  His hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).  No further development with 
regard to a hearing is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The statements of the Veteran's representative and the 
hearing transcript reflect that the Veteran is challenging 
the validity of the overpayment.  The RO has not adjudicated 
this matter.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991) (noting that before adjudicating a waiver application, 
the lawfulness of the overpayment must first be decided); see 
also VAOPGCPREC 6-98 (holding that where the validity of the 
debt is challenged, that issue must be developed before the 
issue of entitlement to a waiver of the debt can be 
considered).  Adjudication of this matter is essential since 
the validity of the overpayment is a prerequisite to 
determining whether a waiver is appropriate.  The case must 
be remanded so that this matter can be adjudicated by the RO.  
See generally Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).

In addition, the only VA Form 5655, Financial Status Report 
(FSR), was submitted in August 2004.  Given the passage of 
time, the Board therefore believes that an updated FSR is 
critical to the resolution of the claim.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the Veteran 
provide a current VA Form 5655, Financial 
Status Report.  Such a report should be 
associated with the Veteran's claims 
file. 

2.  VBA should then review the record and 
readjudicate the issue on appeal, with 
consideration of whether the overpayment 
was validly created.  If the decision 
remains unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




